PER CURIAM.
The defendant, Mark Lewis, appeals from a final judgment of conviction and nine-year sentence for robbery. We affirm the judgment of conviction. However, upon a review of the record and the state’s concession of error, we remand for resen-tencing.
Defendant’s sentence was based upon a scoresheet which assessed seven points for slight victim injury. However, the state presented no evidence at trial of any injury to the victim. The additional seven points for victim injury raised defendant’s total guidelines score one level from 120 points to 127 points, resulting in the imposition of *280the nine year sentence. If properly scored, defendant should have been sentenced to at most seven years imprisonment. See Fernandez v. State, 555 So.2d 437, 439 (Fla. 3d DCA 1990); Fla.R.Crim.P. 3.701(d)(7).
Accordingly, while the judgment of conviction appealed from is affirmed, the cause is remanded for resentencing within the guidelines.